77 So. 3d 1277 (2012)
Brett COOKER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Carmax Auto Superstores Inc., Appellee.
No. 1D11-5971.
District Court of Appeal of Florida, First District.
January 30, 2012.
Brett Cooker, pro se, Appellant.
A. Robert Whaley, General Counsel, and Louis A. Gutierrez, Tallahassee, for Appellee.
PER CURIAM.
The appellee's Motion to Dismiss is hereby granted. DISMISSED. Durando v. Palm Beach County, 719 So. 2d 1258 (Fla. 1st DCA 1998).
WOLF, CLARK, and WETHERELL, JJ., concur.